IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DIANNE N. FAKE,                            : No. 175 EAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRANDON L. FAKE,                           :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2018, the Petition for Allowance of Appeal

and Application for Leave to Proceed In Forma Pauperis are DENIED.